Conley v Pinelli Landscaping, Inc. (2021 NY Slip Op 06274)





Conley v Pinelli Landscaping, Inc.


2021 NY Slip Op 06274


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, BANNISTER, AND DEJOSEPH, JJ.


913 CA 20-01248

[*1]KEVIN CONLEY AND DENISE CONLEY, PLAINTIFFS-APPELLANTS,
vPINELLI LANDSCAPING, INC., ANTHONY PINELLI AND TAMMY PINELLI, DEFENDANTS-RESPONDENTS. 


PAUL WILLIAM BELTZ, P.C., BUFFALO (WILLIAM A. QUINLAN OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (THOMAS A. DIGATI OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered August 26, 2020. The order, among other things, granted the motion of defendants for bifurcation. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court